PER CURIAM.
We have previously denied the petitioner’s application for a writ of certiorari. On July 3, 1964, the petitioner filed a document which we have treated as a petition for rehearing.
We have again thoroughly examined the record and adhere to our order of June 29, 1964, denying the petition for writ of certiorari. It is further noted that the petitioner has likewise filed a notice of appeal to review the decision of the District Court of Appeal, Second District, in Austin v. State, 160 So.2d 730. We find that the decision of the District Court of Appeal is not reviewable by appeal in this court, hence the State’s motion to dismiss the appeal is hereby granted.
*846By his petition for rehearing' the petitioner requests this court to return to him the original document filed here whereby he sought a writ of certiorari. Inasmuch as this document constitutes a part of the original record in this cause, the petitioner’s request for the return thereof will have to be denied.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.